DETAILED ACTION

Summary
Applicant’s election of claims 1-9, without traverse, in the response filed April 11, 2022 has been acknowledged.
Claims 1-22 are currently pending while claims 10-22 have been withdrawn from consideration.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites, “the contact” on line 1. It is unclear if “the contact” recited on line 1 of claim 8 is referring to the “metal matrix composite contact” recited on line 4 of claim 1 or if “the contact” recited on line 1 of claim 8 is referring to an entirely different contact altogether.
Appropriate correction is required.
Amending “the contact” to “the metal matrix composite contact” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 and 7 recite the relative term “about”. 
The specification teaches “The term “about” indicates that the value listed may be somewhat altered, as long as the altercation does not result in nonconformance of the process or structure to the illustrated implementation.”
It is unclear as to what scope of structures encompassed by claims 3-5 and 7 because it is unclear as to what altercations to the values limited by the term “about” do not result in nonconformance of the process or structure to the illustrated implementation.
Claim 9 recites the limitation "the gridlines or busbars" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Amending “the gridlines or busbars” to “the gridline or busbar” would overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2016/205722 as a reference under U.S.C. 102(a)(1) with citations to equivalent U.S. Pub. No. 2018/0175218 A1) in view of Soga (U.S. Pub. No. 2013/0213466 A1).
With regard to claim 1, Han et al. discloses a photovoltaic cell comprising: 
a substrate (305, Fig. 3A-G); and
a metal matrix composite disposed on the substrate (325 depicted in Fig. 3A-D as disposed on the cited substrate 305; see [0045] teaching “first silver layer 310, carbon nanotube layer 315, and second silver layer 320 forming metal matrix composite 325”), the metal matrix composite contact comprising, 
a metal (see [0045] teaching “first silver layer 310, carbon nanotube layer 315, and second silver layer 320 forming metal matrix composite 325” wherein the silver is cited to read on the claimed metal), and 
a plurality of multi-walled carbon nanotubes (CNTs) distributed in the metal (see [0045] teaching “first silver layer 310, carbon nanotube layer 315, and second silver layer 320 forming metal matrix composite 325… The carbon nanotubes form a network and the second metal layer, i.e., silver layer 320, is at least partially embedded in the network.”; see [0008] teaching multiwalled carbon nanotubes); wherein 
the metal of the metal matrix composite contact electrically connects to the substrate (see Fig. 3G depicting direct contact between the cited silver metal of the metal matrix composite contact in layer 310 and the substrate 305 which is cited to provide for electrical connection to the substrate).

Han et al. does not teach an anti-reflection coating disposed on the substrate.
However, Sago teaches a photovoltaic cell (see Fig. 3D) and teaches an anti-reflection coating 20 can be formed on a substrate of a solar cell (12/10/23/24, Fig. 3D) and a metal contact disposed on the anti-reflection coating (22 depicted in Fig. 3D as disposed on, or in close proximity or above/at a higher elevation, the anti-reflection coating 20), the metal contact electrically connects to the substrate through the anti-reflection coating (as depicted in Fig. 3D, the metal contact 22 electrically connects to the substrate 12/10/26/24 through holes in the anti-reflection coating 20).
Sago teaches the anti-reflection coating increases light to be captured inside the solar cell as much as possible (see [0005]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the photovoltaic cell of Han et al. to include the anti-reflection coating of Sago because it would have provided for increasing light to be captured inside the solar cell as much as possible.
With regard to claim 2, independent claim 1 is obvious over Han et al. in view of Sago under 35 U.S.C. 103 as discussed above. The claimed “wherein modulus of toughness of the metal matrix composite contact is 16% to 200% greater compared to a metal contact consisting essentially of the metal without the plurality of multi-walled carbon nanotubes” is understood to implicitly be bound to the claimed structure of the metal matrix composite contact comprising a metal and a plurality of multi-walled carbon nanotubes distributed in the metal, otherwise the functional language of “wherein modulus of toughness of the metal matrix composite contact is 16% to 200% greater compared to a metal contact consisting essentially of the metal without the plurality of multi-walled carbon nanotubes” would be unbound to any structure in the claim or the claim requires additional essential components of the invention not recited in the claim. The cited metal matrix composite contact of Han et al. is cited to read on the claimed “wherein modulus of toughness of the metal matrix composite contact is 16% to 200% greater compared to a metal contact consisting essentially of the metal without the plurality of multi-walled carbon nanotubes” because it includes a structure comprising the cited metal and the cited plurality of multi-walled carbon nanotubes distributed in the metal (recall rejection of claim 1 above). 
With regard to claim 3, independent claim 1 is obvious over Han et al. in view of Sago under 35 U.S.C. 103 as discussed above. Han et al. discloses wherein
the metal matrix composite contact can electrically bridge a gap less than about 50 µm wide (the cited metal matrix composite contact is cited to read on the claimed “can electrically bridge a gap less than about 50 µm wide” because it is structurally capable of electrically bridging a gap less than about 50 µm wide, such as gap that is less than the length of the cited multi-walled carbon nanotubes which is also less than about 50 µm wide; additionally see [0052]).
With regard to claims 4 and 5, independent claim 1 is obvious over Han et al. in view of Sago under 35 U.S.C. 103 as discussed above.
Han et al. does not appear to explicitly disclose wherein the plurality of multi-walled CNTs is about 0.1 wt% of the metal matrix composite contact.
However, Han et al. recognizes the concentration of the plurality of multi-walled CNTs in the metal matrix composite contact as a result effective variable directly affecting the surface coverage (see [0048-0049]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the amount of the plurality of multi-walled CNTs in the metal matrix composite contact in the cell of Han et al. and arrive at the claimed range for wt% through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the surface coverage.
With regard to claim 6, independent claim 1 is obvious over Han et al. in view of Sago under 35 U.S.C. 103 as discussed above. Han et al. discloses wherein
the metal of the metal matric composite contact comprises silver (see [0045] teaching “first silver layer 310, carbon nanotube layer 315, and second silver layer 320 forming metal matrix composite 325”).
With regard to claim 7, independent claim 1 is obvious over Han et al. in view of Sago under 35 U.S.C. 103 as discussed above. Han et al. discloses wherein
the plurality of mutli-walled CNTs have a length from about 10 µm to about 100 µm (see [0031] teaching “CNTs bridging cracks up to 9 µm wide” which is cited to provide for CNTs having lengths at least up to 9 µm wide which is cited to read on the claimed “about 10 µm” as it includes values close to/about 10 µm wide).
With regard to claim 8, independent claim 1 is obvious over Han et al. in view of Sago under 35 U.S.C. 103 as discussed above. Han et al. discloses wherein
the contact is a gridline or busbar in a photovoltaic device (see Fig. 2).
With regard to claim 9, dependent claim 8 is obvious over Han et al. in view of Sago under 35 U.S.C. 103 as discussed above. Han et al. discloses wherein
the plurality of multi-walled CNTs are randomly oriented with respect to the gridlines or busbars (see Fig. 2 and, for example, Fig. 7A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        May 25, 2022